DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENTS
This corrected notice of allowability is written by primary examiner, Patricia J. Park in regards to examiner’s amendment for claim 12 in Notice of allowability mailed out 03/03/2022. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steve Hertzler. 
The application has been amended as follows: 

12. (Currently Amended) An imaging system comprising:
a medical imaging device configured to capture an image of a subject and selected from a group consisting of a magnetic resonance imaging device, a computed tomography device, an angiographic imaging device, a positron emission tomography device, a single photon emission computed tomography device, a CT angiographic device, an MR angiographic device, an ultrasonic diagnosis device, and a blood vessel imaging device; and
a simulator, wherein
the simulator includes:
a central processing unit (CPU) configured to acquire an amount of contrast medium,
the CPU configured to acquire a target duration which is to be previously set for a target pixel value of a tissue of a subject,
the CPU configured to acquire a contrast medium injection protocol, and
the CPU configured to simulate a time-dependent change in a pixel value in the tissue of the subject based on the injection protocol and the amount of the contrast medium, to determine a predicted duration from when the pixel value reaches the target pixel value until the pixel value is not greater than or equal to the target pixel value, and
the CPU compares the predicted duration with the target duration in a simulation procedure, in a case where the predicted duration is shorter than the target duration, calculates an increase amount by multiplying a difference of the target duration and the predicted duration the difference of the target duration and the predicted duration


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA J PARK/Primary Examiner, Art Unit 3793